UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2011 or () Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the transition period from 0-23863 (Commission File Number) PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) Pennsylvania 23-2391852 (State of incorporation) (IRS Employer ID Number) 82 Franklin Avenue, Hallstead, PA (Address of principal executive offices) (Zip code) (570) 879-2175 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months or for such shorter period that the registrant was required to submit and post such files.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerX Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes No X APPLICABLE ONLY TO CORPORATE REGISTRANTS: Indicate the number of shares outstanding of the registrant’s common stock, as of the latest practicable date: 3,121,056 at October 31, 2011. PEOPLES FINANCIAL SERVICES CORP. PEOPLES FINANCIAL SERVICES CORP. FORM 10-Q For the Quarter Ended September 30, 2011 Contents Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at 3 September 30, 2011 and December 31, 2010 Consolidated Statements of Income and Comprehensive Income 4 for the Three and Nine Months Ended September 30, 2011 and 2010 Consolidated Statements of Changes in Stockholders’ Equity 5 for the Nine Months Ended September 30, 2011 and 2010 Consolidated Statements of Cash Flows 6 for the Nine Months Ended September 30, 2011 and 2010 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of 26 Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults upon Senior Securities 44 Item 4. Removed and Reserved 44 Item 5. Other Information 44 Item 6. Exhibits 45 Signatures 46 2 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Dollars in thousands, except per share data) ASSETS: September 30, 2011 December 31, 2010 Cash and due from banks $ $ Interest-bearing balances with banks Federal funds sold Investment securities available-for-sale Loans held for sale 30 Loans, net Less:allowance for loan losses Net loans Premises and equipment, net Accrued interest receivable Other assets Total assets $ $ LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings Long-term debt Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY: Common stock, par value $2.00, authorized 12,500,000 shares, issued 3,341,251 shares Capital surplus Retained earnings Accumulated other comprehensive income (loss) ) Less:Treasury stock, at cost: September 30, 2011, 212,195 shares; December 31, 2010, 199,520 shares Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 3 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) (Dollars in thousands, except per share data) Three Months Ended Nine Months Ended Sept 30, 2011 Sept 30, 2010 Sept 30, 2011 Sept 30, 2010 INTEREST INCOME: Interest and fees on loans: Taxable $ Tax-exempt Interest and dividends on investment securities available-for-sale: Taxable Tax-exempt Dividends 9 9 26 35 Interest on interest-bearing balances with banks 3 1 8 3 Interest on federal funds sold 13 8 26 20 Total interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 76 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NONINTEREST INCOME: Service charges, fees and commissions Wealth management income 81 Mortgage banking income 32 Net gains on sale of investment securities available-for-sale 25 22 37 Other than temporary investment equity securities impairment (3 ) Net gains (loss) on sale of other real estate 90 2 ) Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits expense Net occupancy and equipment expense Other expenses Total noninterest expense Income before income taxes Provision for income tax expense Net income OTHER COMPREHENSIVE INCOME: Unrealized gains on investment securities available-for-sale Reclassification adjustment for gains included in net income ) Reclassification adjustment for other than temporary impairment 3 87 Income taxes related to other comprehensive income Other comprehensive income, net of income taxes Comprehensive income $ PER SHARE DATA: Earnings (basic) $ Earnings (diluted) $ Cash dividends declared $ 4 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) (Dollars in thousands, except per share data) Common Stock Capital Surplus Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance, December 31, 2010 $ ) $ ) $ Net income Other comprehensive income, net of income taxes Dividends declared:$0.60 per share ) ) Treasury stock purchased:20,100 shares ) ) Treasury stock issued:7,425shares 23 Balance, September 30, 2011 $ ) $ Balance, December 31, 2009 $ ) $ ) $ Net income Other comprehensive income, net of income taxes Dividends declared:$0.59 per share ) ) Treasury stock issued:4,900 shares 18 85 Balance, September 30, 2010 $ ) $ See Notes to Consolidated Financial Statements 5 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Dollars in thousands, except per share data) Nine Months Ended CASH FLOWS FROM OPERATING ACTIVITIES September 30, 2011 September 30, 2010 Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment Amortization of intangibles Provision for loan losses (Gain) loss on sale of other real estate ) 45 Loss on disposal of equipment 3 Net amortization of investment securities available-for-sale Amortization of deferred loan costs Gains on sales of investment securities available-for-sale ) ) Other than temporary security impairment 87 Net earnings on investment in life insurance ) ) Gain from investment in life insurance ) Net change in: Loans held for sale ) ) Accrued interest receivable ) ) Other assets Accrued interest payable ) ) Other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sales of investment securities available-for-sale Proceeds from repayments on investment securities available-for-sale Purchases of investment securities available-for-sale ) ) Netdecrease in restricted stock Net increase in loans ) ) Purchases of premises and equipment ) ) Proceeds from investment in life insurance Purchases of investment in life insurance ) Proceeds from sale of other real estate Net cash used in investing activities ) ) CCASH FLOWS FROM FINANCING ACTIVITIES Cash dividends paid ) ) Net increase in deposits Repayment of long-term debt ) ) Net increase in short-term borrowings Purchases of treasury stock ) Issuance of treasury stock Net cash provided by financing activities Net increase in cash and cash equivalents CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES Cash paid during the period for: Interest $ $ Income taxes Noncash items: Transfers from loans to foreclosed real estate $ Loans to facilitate sale of foreclosed real estate $ See Notes to Consolidated Financial Statements 6 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements ofPeoples Financial Services Corp. and subsidiaries (collectively, the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10-01 of RegulationS-X. In the opinion of management, all normal recurring adjustments necessary for a fair presentation of the financial position and results of operations for the periods presented have been included. All significant intercompany balances and transactions have been eliminated in consolidation. Prior-period amounts are reclassified when necessary to conform with the current year’s presentation. These reclassifications did not have any effect on the operating results or financial position of the Company. The operating results and financial position of the Company for the three and nine months ended and as of September 30, 2011, are not necessarily indicative of the results of operations and financial position that may be expected in the future. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported periods. Actual results could differ from those estimates. For additional information and disclosures required under GAAP, reference is made to the Company’s Annual Report on Form 10-K for the period ended December31, 2010. In preparing these consolidated financial statements, the Company evaluated the events and transactions that occurred after September 30, 2011, through the date these consolidated financial statements were issued. 7 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) 2.EARNINGS PER SHARE The following table sets forth the computation of basic and diluted earnings per share: Three months ended Net Income Average Common Shares Outstanding EPS September 30, 2011: Basic EPS $ $ Diluted EPS $ $ September 30, 2010: Basic EPS $ $ Diluted EPS $ $ Nine months ended September 30, 2011: Basic EPS $ $ Diluted EPS $ $ September 30, 2010: Basic EPS $ $ Diluted EPS $ $ Stock options that could potentially dilute earnings per share in the future which were not included in the fully diluted computation for 2011 and 2010 because they would have been anti-dilutive totaled 8,900 and 9,950 shares, respectively. 8 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) 3.INVESTMENT SECURITIES AVAILABLE-FOR-SALE At September 30, 2011 and December 31, 2010, the amortized cost and fair value of securities available-for-sale aggregated by investment category are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value September 30, 2011 U.S. Government agencies and sponsored enterprises $ $ $ State and Municipals: Taxable Tax-exempt $ Corporate debt securities Mortgage-backed securities-residential Equity securities: Preferred 54 Common 27 Total $ December 31, 2010 U.S. Government agencies and sponsored enterprises $ State and Municipals: Taxable Tax-exempt Corporate debt securities Mortgage-backed securities-residential 85 97 Equity securities: Preferred 54 54 Common Total $ 9 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) 3.INVESTMENT SECURITIES AVAILABLE-FOR-SALE (Continued) The amortized cost and fair value of debt securities as of September 30, 2011, by contractual maturity, are shown below.Expected maturities may differ from contractual maturities because borrowers may have the right to prepay obligations with or without any penalties. Amortized Cost Fair Value Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed securities-residential Total $ $ Securities with a carrying value of $90,698 and $84,281 at September 30, 2011 and December 31, 2010, respectively, were pledged to secure public deposits and repurchase agreements as required or permitted by law. The fair value and gross unrealized losses of available-for-sale securities with unrealized losses for which an other-than-temporary impairment has not been recognized at September 30, 2011 and December 31, 2010, aggregated by investment category and length of time that the individual securities have been in a continuous unrealized loss position, are summarized as follows: September 30, 2011: Less Than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses U.S. Government agencies and sponsored enterprises State and Municipals: Taxable Tax-Exempt $ $
